DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 11 limitations “a log data accumulation unit and a reception unit”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “accumulation/reception unit” coupled with functional language “that is …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a log data accumulation unit and a reception unit appear to be hardware including a processor and memory (par [0027-0028] of the specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“plug-in management means” and claim 11 recites “a transmission unit”, there are no adequate description about the plug-in management means.
Dependent claims 12-18 are also rejected under 35 U.S.C. 112(a) for the same reason as set forth above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 19 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “plug-in management means” and “a transmission unit” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The terms “plug-in management means” and “a transmission unit” are unclear.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 12-18 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 11-12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 20190265931) in view of Minami et al. (US 20190230242) and Hatano (US 20160062801).
Regarding claim 1, Kashara teaches an information processing apparatus (fig. 1) comprising: 
one or a plurality of first plug-ins that are prepared according to a type of a data output apparatus for outputting data and collect data output from the data output apparatus (p0031: management module 401 saves an execution history of that job in a job history DB and fig. 4), one or a plurality of second plug-ins that receive data from the first plug-in ( p0036: A structuring module 403 converts data output from the job management module 401..) and transmit the received data to an external apparatus (412-422 in fig. 4 and p0022: a function for transmitting the execution history and the setting values to the management server 110); and
Kashara teaches modules perform all the functions, does not teach modules are plug-ins. Minami teaches plug-ins perform all the functions (fig. 4: all plug-ins)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kashara, and to include, in order for converting a format of image data are prepared for the image forming apparatus using plug-ins suggested by Minami (p0006).
Kashara in view of Minami still does not teach plug-in management unit that controls activation and stop of the first plug-in and the second plug-in. 
Hatano teaches plug-in management unit that controls activation and stop of the first plug-in and the second plug-in (fig. 3 and p0038:  so-called plug-in) that can be installed, uninstalled, activated, or stopped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kashara in view of 

Regarding claim 2, Kashara in view of Minami and Hatano teaches the information processing apparatus according to claim 1, wherein the first plug-in (Minami:fig. 4: plug-ins) has a data acquisition function for acquiring data from the data output apparatus and a processing function for performing predetermined processing according to a type of acquired data (p0051: for example, data indicating the party that input the job, the type of the job (e.g., copying or printing), and the like is determined as the necessary data.
The rational applied to the rejection of claim 1 has been incorporated herein. 

Regarding claim 3, Kashara in view of Minami and Hatano teaches the information processing apparatus according to claim 2, wherein the first plug-in (Minami:fig. 4: plug-ins) acquires data by the data acquisition function according to a state of processing by the processing function (p0052: If the event type is a job start event…). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Kashara in view of Minami and Hatano teaches the information processing apparatus according to claim 2, wherein, according to a state of a hardware resource used in processing by the processing function, the first plug-in executes the processing (Hatano: p0038: plug-in…. A resource service 304 is a program used to implement efficient management of..).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 5, Kashara in view of Minami and Hatano teaches the information processing apparatus according to claim 1, wherein the second plug-in (Minami:fig. 4: plug-ins) has an accumulation function for receiving data (403 and 404 in fig. 4) from the first plug-in (401 in fig. 4) and accumulating the received data (404 in fig. 4) and a transmission function for transmitting the data accumulated by the accumulation function to the external apparatus (412 in fig. 4). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 6, Kashara in view of Minami and Hatano teaches the information processing apparatus according to claim 5, wherein the second plug-in (Minami:fig. 4: plug-ins)accumulates data by the accumulation function before the data is transmitted by the transmission function (fig. 4). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 7, Kashara in view of Minami and Hatano teaches the information processing apparatus according to claim 6, wherein the second plug-in 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 9, Kashara teaches the information processing apparatus according to claim 1, wherein the first plug-in executes predetermined processing on collected data according to a type of the collected data (p0031: the job management module 401 executes that job in accordance with the notification. Upon executing a job, the job management module 401 saves an execution history of that job in a job history DB). 

Regarding claim 11, limitations of claim 11 are substantially similar to limitations of claim 1, therefore it is rejected for the same reason as claim 1, in addition of Kasahara teaching an image processing apparatus comprising: an image processing unit that performs image processing (fig. 1: MFP) 

Regarding claim 12, limitations of claim 12 are substantially similar to limitations of claim 2, therefore it is rejected for the same reason as claim 2, and transmits the data to the external apparatus (Kashara: p0022: a function for transmitting). 

Regarding claim 19, limitations of claim 11 are substantially similar to limitations of claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 17, Kashara teaches the image processing apparatus according to claim 11, wherein the data collection unit performs predetermined processing (p0033: job history DB 404 stores the execution history) on collected data in a case where the image processing of the image processing unit is not performed (p0022: a function for holding setting values used by each function), and the transmission unit receives data on which the processing has been performed from the data collection unit, and transmits the data to the external apparatus (p0022). 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashara in view of Minami and Hatano as applied to claims 5 and 11 above, and further in view of Kobayashi et al.  (US 20190324833).
Regarding claim 8, Kashara in view of Minami and Hatano does not teach The information processing apparatus according to claim 5, wherein the second plug-in transmits data accumulated by the accumulation function in accordance with predetermined timing conditions by the transmission function. 
Kobayashi teaches the information processing apparatus according to claim 5, wherein the second plug-in transmits data accumulated by the accumulation function in accordance with predetermined timing conditions by the transmission function (p0024: The multifunction peripheral 120 transmits the operation history of its own to the server 130 in a periodical way). 


Regarding claim 18, limitations of claim 18 are substantially similar to limitations of claim 8, therefore it is rejected for the same reason as claim 8. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashara in view of Minami and Hatano as applied to claim 5 above, and further in view of Suglura et al.  (US 20100071069). 
Regarding claim 10, Kashara in view of Minami and Hatano does not teach the information processing apparatus according to claim 1, wherein the plug-in management unit controls an activation order of the first plug-ins in accordance with predetermined conditions according to the number of prepared first plug-ins. 
Suglura teaches wherein the plug-in management unit controls an activation order of the first plug-ins in accordance with predetermined conditions according to the number of prepared first plug-ins (p0098: in order to activate the plug-in function modules 1401 (the function modules 1401c and 1401d in FIG. 4), it is required to activate the main function module 1401).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashara in view of Minami and Hatano as applied to claim 11 above, and further in view of Kato (US 20140104638). 

Regarding claim 13, Kashara teaches the image processing apparatus according to claim 11, wherein the image processing unit outputs job log data of executed processing, the log data accumulation unit accumulates the job log data (p0022), and the transmission unit transmits the job log data, of which at least a part has been replaced with a hash value, to the external apparatus (p0022). 
Kashara in view of Minami and Hatano does not teach he data collection unit replaces at least a part of the job log data collected from the log data accumulation unit with a hash value.
Kato teaches the data collection unit replaces at least a part of the job log data collected from the log data accumulation unit with a hash value (p0073: the job history management unit 505 uses Secure Hash Algorism (SHA) or another algorism).
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashara in view of Minami and Hatano as applied to claim 12 above, and further in view of Nakashima (US 20210014366). 

Regarding claim 14, Kashara in view of Minami and Hatano does not teach the image processing apparatus according to claim 12, wherein the image processing unit outputs image log data including image data of an image that is a target of executed processing, the log data accumulation unit accumulates the image log data, the data collection unit acquires text data by performing OCR processing on the image log data collected from the log data accumulation unit, and the transmission unit transmits the text data to the external apparatus. 
Nakashima teaches the image processing apparatus according to claim 12, wherein the image processing unit outputs image log data including image data of an image that is a target of executed processing, the log data accumulation unit accumulates the image log data, the data collection unit acquires text data by performing OCR processing on the image log data collected from the log data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kashara in view of Minami and Hatano, to include wherein the image processing unit outputs image log data including image data of an image that is a target of executed processing, the log data accumulation unit accumulates the image log data, the data collection unit acquires text data by performing OCR processing on the image log data collected from the log data accumulation unit, and the transmission unit transmits the text data to the external apparatus, such that  job log records can be searched suggested by Nakashima (p0007). 

Regarding claim 15, Kashara in view of Minami and Hatano and Nakashima teaches the image processing apparatus according to claim 14, wherein the data collection unit performs predetermined statistical processing on the acquired text data, and the transmission unit transmits a result of the statistical processing to the external apparatus (Nakashima: p0058: Moreover, the communication unit 310 sends a job log record search request to the Web server and receives a job log record as a search result). 
The rational applied to the rejection of claim 14 has been incorporated herein.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashara in view of Minami and Hatano as applied to claim 12 above, and further in view of Takagi (US 20190235815). 

Regarding claim 16, Kashara in view of Minami and Hatano does not teach the image processing apparatus according to claim 12, wherein the data collection unit removes, among the pieces of data received by the reception unit, at least data specifying the communication apparatus that has transmitted the data, and the transmission unit transmits data, of which at least a part has been removed, to the external apparatus. 
Takagi teaches wherein the data collection unit removes, among the pieces of data received by the reception unit, at least data specifying the communication apparatus that has transmitted the data, and the transmission unit transmits data, of which at least a part has been removed, to the external apparatus (p0057: the job history management unit 2002 deletes, from the external storage apparatus 204, the job history that is completely transmitted to the processing server 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kashara in view of Minami and Hatano, to include wherein the data collection unit removes, among the pieces of data received by the reception unit, at least data specifying the communication apparatus that has transmitted the data, and the transmission unit transmits data, of which at least a part has been removed, to the external apparatus, in order to control of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677